Case: 19-20013     Document: 00515854552         Page: 1     Date Filed: 05/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 10, 2021
                                  No. 19-20013
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Rickie Thompson,

                                                           Plaintiff—Appellant,

                                       versus

   Doctor Sharma Sharad; John Sealy Hospital,
   Galveston Texas,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-4240


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Rickie Thompson, Texas prisoner number # 828601, filed a pro se
   civil action citing 42 U.S.C. § 1983, in which he alleged that he was injured
   by surgery performed on his wrist by Dr. Sharma Sharad, M.D., at the John



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20013      Document: 00515854552           Page: 2    Date Filed: 05/10/2021




                                     No. 19-20013


   Sealy Hospital in Galveston. He sued the doctor and the hospital and
   specifically alleged “malpractice.” The district court screened the case
   under 28 U.S.C. § 1915(e)(2)(B)(i) and 28 U.S.C. § 1915A(b) and dismissed
   it as frivolous, as barred by immunity, and for failure to state a claim, because
   the hospital is protected by Eleventh Amendment immunity and because
   malpractice is not a proper cause of action under § 1983. Thompson appeals
   and moves for appointment of counsel.
          We review the dismissal de novo and accept the facts alleged in the
   complaint as true and construe them liberally in the light most favorable to
   Thompson. See Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 419
   (5th Cir. 2017).    “A prison official violates the Eighth Amendment’s
   prohibition against cruel and unusual punishment when his conduct
   demonstrates deliberate indifference to a prisoner’s serious medical needs,
   constituting an unnecessary and wanton infliction of pain.” Easter v. Powell,
   467 F.3d 459, 463 (5th Cir. 2006) (internal quotation marks and citation
   omitted). “Deliberate indifference is an extremely high standard to meet.”
   Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001)
   The prisoner must show the defendant’s “actual knowledge and conscious
   disregard of the risk of harm to the plaintiff [and it] cannot be inferred from
   a prison official’s mere failure to act reasonably [or] from negligence alone.”
   Lawson v. Dallas County, 286 F.3d 257, 262-63 (5th Cir. 2002).
   “Unsuccessful medical treatment, acts of negligence, or medical malpractice
   do not constitute deliberate indifference, nor does a prisoner's disagreement
   with his medical treatment, absent exceptional circumstances.” Gobert v.
   Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
          Thompson asserts conclusionally that Dr. Sharad intentionally
   treated him incorrectly. But his factual allegations show, at most, negligence
   or malpractice and not deliberate indifference. In addition, the defendant
   John Sealy Hospital is immune from suit under the Eleventh Amendment



                                          2
Case: 19-20013      Document: 00515854552          Page: 3    Date Filed: 05/10/2021




                                    No. 19-20013


   and cannot be vicariously liable. See Lewis v. Univ. of Texas Med. Branch at
   Galveston, 665 F.3d 625, 630 (5th Cir. 2011); Thompkins v. Belt, 828 F.2d 298,
   303 (5th Cir. 1987).
          The district court’s dismissal counts as a strike under § 1915(g). We
   decline to dismiss the appeal as frivolous, which would impose a second
   strike. Nonetheless, Thompson is warned that if he accumulates three
   strikes, he will no longer be allowed to proceed IFP in any civil action or
   appeal filed while incarcerated or detained in any facility, unless he is under
   imminent danger of serious bodily injury. See § 1915(g).
          Judgment AFFIRMED; three-strikes WARNING ISSUED. The
   motion to appoint counsel is DENIED.




                                          3